—In a proceeding pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Queens County (Fitzmaurice, J.), dated April 26, 1994, which denied her petition to modify a prior order of the same court dated February 17, 1993, to direct that a party other than the father supervise her visitation with the parties’ son at a location other than the father’s home.
*415Ordered that the order is affirmed, without costs or disbursements.
The mother did not allege any reason to justify a reconsideration of the visitation order dated February 17, 1993, entered upon consent of the parties, inasmuch as no material change in circumstances was presented (see, Family Ct Act § 467 [b] [ii]; Matter of Induddi v Moore, 214 AD2d 616). The mother’s remaining contention is without merit. Mangano, P. J., Bracken, Altman and Goldstein, JJ., concur.